DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/18/2021 and 11/03/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Response to Arguments
Applicant’s claim amendments and arguments, see Remarks, filed 10/25/2021, with respect to claims 1-20 rejected under 35 U.S.C. 112(b) as being indefinite, and claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhong et al. (U.S. Pat. App. Pub. 20117/085446) have been fully considered and are persuasive.  The rejections have has been withdrawn. 

Allowable Subject Matter
Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶ [0018], [0116]-[0118], Fig. 6, and recited in independent claims 1, 9, and 17, in particular comprising:
a controller configured to deploy a first gateway in a first cloud computing network and a second gateway in a second cloud computing network, wherein the first cloud computing network is provided by a first cloud computing environment resource provider and the second cloud computing network is provided by a second cloud computing environment resource provider different than the first cloud computing environment resource provider (claim 1, emphasis added; similarly recited in claims 9 and 17).

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441